Title: To Thomas Jefferson from John Ott, 6 February 1808
From: Ott, John
To: Jefferson, Thomas


                        
                        Dr Thos Jefferson P.U.S.
                        
                        
                     
                        1807
                        
                        
                        
                        
                     
                     
                        Febr’y
                        11
                        Calomel pills ½doz. 12½/100 Pulv. Cort. fl. Opt. Ch. viij ca Zi 50/100
                        
                        
                        62½
                        
                     
                     
                        
                        12
                        Pulv. Cort. fl. Zi div. in Ch. viij 50/
                        
                        50
                     
                     
                        March
                        4
                        Urinal for T.M.R. 75/100 20 Pulv. Cort. fl. opt. Ch. Xvj 100/
                        1
                        75
                     
                     
                        
                        23
                        Ext. Cort. Peruv. Opt Zi f. in Bol[ers] No 48 200/100
                        
                        2
                        
                     
                     
                        
                        25
                        Pulv. Cort. Peruv. Opt. Ch. XX. 125/100
                        
                        1
                        25
                     
                     
                        
                        30
                        Calomel gr vj div in pill vj 12½/100 Pulv. Cort fl. Zij in Ch Xvj 100/100
                        
                        1
                        12½
                        
                     
                     
                        April
                        2
                        Pulv. Cort Peruv. Ch Xvj /100
                        }
                        
                           4
                        
                        
                           —
                        
                     
                     
                        June
                        15
                        Large Syringe $3.
                     
                     
                        
                        
                        
                         $11
                        .25
                     
                     
                        
                        
                        
                        
                        
                     
                     
                        Decr
                        2
                        Horse Medn 150/ Sal Nitri div in Ch. viij 37½/
                        1
                        87½
                        
                     
                     
                        
                        17
                        Pulv. Sal Nit. [Hss] div in Ch viij 37½/
                        
                        37½
                        
                     
                     
                        1808
                        
                        
                        
                        
                     
                     
                        Febr’y
                        6
                        London Copal Varnish 3 Galls 36.00/100. Jug. 100/100
                        
                        
                           37
                        
                        
                     
                     
                        
                        
                        $39 
                        25
                     
                     
                        
                        
                        
                        
                     
                     
                        
                        
                        By amt transferr’d to Ledg D. folio 181
                        $1.
                        80
                     
                     
                        
                        
                        
                        
                        
                     
                  
                        
                        
                    